Title: To Benjamin Franklin from John Quincy Adams, 12 April 1779
From: Adams, John Quincy
To: Franklin, Benjamin


Sir
Nantes april 12th 1779
I am obliged to you, for the Mention you have been so good as to make of me in several of your letters to my Pappa, whom I have accompanied to Brest & back to Nantes.

I hope you have recovered a perfect state of Health & that you will enjoy it a long time.
I beg of you to remember me respectfully to Mr Franklin & affectionately to Mr Benjamin.
I have wrote several times to my Freinds at Passy but recd no answers. I suspect my Letters have miscarried. I beg you would deliver those inclosed as directed I am with great Veneration sir yours.
John Q Adams
